         Case 2:12-cr-00004-APG-EJY Document 1683 Filed 07/16/20 Page 1 of 1



 1                            UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                       Case No.: 2:12-cr-00004-APG-GWF

 4         Plaintiff                               ORDER DENYING SUPPLEMENT TO
                                                   MOTION FOR COMPASSIONATE
 5 v.                                              RELEASE

 6 JERMAINE SMITH,                                 [ECF No. 1676]

 7         Defendant

 8        On June 8, 2020 I denied defendant Jermaine Smith’s motion for compassionate release.

 9 ECF No. 1673. He subsequently filed a supplement to his motion, which I will treat as a motion

10 for reconsideration. ECF No. 1676. Mr. Smith offers nothing in that supplement to make me

11 reconsider my prior decision. Therefore, the supplement (ECF No. 1676) is denied.

12        DATED this 16th day of July, 2020.

13

14

15                                                    ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
